Title: To Alexander Hamilton from George Washington, 5 May 1789
From: Washington, George
To: Hamilton, Alexander



New York, May 5th. 1789
Dear Sir

I beg you to accept my unfeigned thanks for your friendly communications of this date—and that you will permit me to entreat a continuation of them as occasions may arise.

The manner chosen for doing it, is most agreeable to me. It is my wish to act right; if I err; the head & not the heart, shall, with justice, be chargeable. With sentiments of sincere esteem & regard
I am Dear Sir   Your Obedt Servt.

Go: Washington

